department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil dear cc pa apjp b01 mskeen conex-156815-01 this letter responds to your request dated date for information regarding the storage on cd-rom of w-4 forms that have been completed and signed by your client’s employees as is discussed below the regulations require that employers retain the original w-4s that are furnished to them by their employees sec_3402 of the internal_revenue_code the code requires all employers who make payments of wages to withhold from those wages a tax determined in accordance with tables or computational procedures prescribed by the secretary whereas sec_3402 of the code requires an employer to withhold tax sec_31_6001-5 of the regulations on employment_taxes and collection of income_tax at source requires that employer to keep records of all remuneration paid to including tips reported by such employees such records include the withholding_exemption certificates forms w-4 and w-4e filed with the employer by the employee sec_31_6001-5 of the regulations based on the language of the regulation employers are required to retain the original w-4 and w-4es that have been provided to the employer by the employee unlike other types of records the regulations do not allow employers to simply keep a copy of a w-4 provided by an employee accordingly your client cannot scan the w-4s and discard the originals however sec_31_3402_f_5_-1 of the regulations does allow employers to establish a system whereby employees file the w-4s electronically with their respective employer should your client wish to establish such an electronic system your client will need to follow the procedures described in sec_31_3402_f_5_-1 conex-156815-01 if you have any further questions please call sincerely __________________________ james c gibbons branch chief administrative provisions and judicial practice procedure administration
